DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 10 and 11 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/08/2021.

Claim Objections
Claims 1 and 12 are objected to because of the following informalities:  
The formulas in these claims are partly illegible.  Applicant is required to substitute them with clear legible figures.  Appropriate correction is required.

Further, in claim 12, in line 4, the term “surfactanthaving” is unintelligible.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inui et al. (US 20130182324) in view of Ogasawara et al. (US 2014/0323753).
	In ¶’s 23 and 24, Inui et al. teach an aqueous polymer dispersion comprising a polymer, wherein the polymer comprises from 0.6% to 5% by weight of anionic polymerizable alkyl phenyl ether surfactants (See ¶ 68), with from 0.005% to 0.2% by weight of structural units of an ethylenically unsaturated monomer carrying at least one alkoxysilane functionality (¶ 60 and 63) and up to 39% by weight of structural units of a styrene monomer; wherein the Tg of the polymer is as much as 0oC .
	Inui et al. differ from the claimed invention in that they do not specify the anionic polymerizable alkyl phenyl ether surfactants as compounds of the present formula (I).  However, it is known in the art to use a compound of the present formula (I) as the emulsifier in such emulsion polymerizations, for the purpose of achieving greater emulsion stability, reducing foaming, and improving water resistance and adhesiveness in the final product, such as taught by Ogasawara et al. (See ¶ 8-11).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to use the anionic polymerizable alkyl phenyl ether surfactants of the present formula (I), as taught by Ogasawara et al., as the anionic polymerizable alkyl phenyl ether surfactants in the emulsion polymerizations of Inui et al., in order to obtain the advantages taught by Ogasawara et al., motivated by a reasonable expectation of success.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

It is noted that while applicant argues about a particle size recitation in claim 12, no such recitation is found in the claim.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELECHI CHIDI EGWIM whose telephone number is (571)272-1099. The examiner can normally be reached M-Th 9-7.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KELECHI C EGWIM/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        

KCE